Citation Nr: 0835538	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska.  

The veteran testified at a personal hearing before the 
undersigned Administrative Law Judge sitting at the RO in 
August 2008, and a transcript of the hearing is of record.


FINDING OF FACT

There is no medical evidence of a sinus condition on file.


CONCLUSION OF LAW

The veteran does not have a sinus condition that is due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in September 
2006, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in the September 2006 letter that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue on appeal, none is needed.  
Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of a chronic sinus condition 
that emanates from service.  Consequently, the veteran has 
not presented evidence indicating a nexus between a 
current sinus condition and service.  Thus, there exists 
no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned in August 2008.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

As will be noted below, the entirety of the veteran's service 
medical records have not been located, and are presumed to 
have been destroyed by fire at the National Personnel Records 
Center. The law provides that if potentially relevant records 
are unavailable, and that they may have been destroyed while 
in the possession of the Government, the duty to assist is  
heightened and VA is obligated to advise the claimant of 
alternative forms of evidence that can be developed to 
substantiate the claim, including but not limited to "buddy 
certificates" and letters. Dixon v. Derwinski, 3 Vet. App.  
261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. 
App. 362 (2005) (Remanding claim to the Board to address VA's 
duty to "exercise greater diligence in assisting the 
appellant with the development of evidence in support of his 
claim where medical records were lost while in VA custody." 

The September 2006 letter fully advised the veteran of 
potential alternative sources of information that could 
substantiate his claim, in accordance with Dixon, supra. 
Further, during the August 2008 hearing, the veteran and 
undersigned engaged in a lengthy colloquy as to whether there 
was any outstanding evidence not submitted by the veteran 
that would substantiate the claim. See transcript, pages 12- 
16. Upon questioning by the undersigned, the veteran 
testified that letters written contemporaneously with his 
military service were not available, and that witnesses who 
may have known of an asserted military service onset of a 
sinus condition, as well as early treating physicians, were 
deceased. The veteran also reported that he was not in 
contact with any service colleagues, nor did he have medical 
records or similar evidence generated contemporaneously with 
or shortly after his military service. 

Given these matters of record, VA has clearly complied with 
its duty to notify the veteran of alternative sources of 
substantiating information and of that of hearing officers to 
suggest any evidence the veteran had overlooked. See Stuckey 
v. West, 13 Vet. App. 163 (1999); Constantino v. West, 12 
Vet. App. 517 (1999) ((Relative to the regulatory duty of 
hearing officers under 38 C.F.R. § 3.103(c)(2), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)); 
Garlejo v. Derwinski, 2 Vet. App. 619 (1992). 

Although it was suggested on behalf of the veteran at the 
August 2008 hearing that the Board should attempt to obtain 
1951 service treatment records from the United States Army of 
the veteran's service in Korea, the Board does not find that 
this action is warranted because there is no evidence that 
these records, which would be 57 years old, are available. It 
is not reasonably debatable that military medical facilities 
do not store clinical records from the likely thousands of 
service personnel that are treated at those facilities, and 
instead forward such records to the National Personnel 
Records Center and the National Archives. See 
www.archives.gov.     Moreover, even if these records were 
available, there is no postservice evidence of a sinus 
condition to link to service.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

The veteran seeks service connection for a sinus condition 
which he contends began in service in Korea. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The only service treatment record on file is a February 1951 
report that involves symptoms of a rash.  As noted, 
additional service treatment records are unavailable and 
appear to have been destroyed by fire.  A March 2007 Formal 
Finding of Unavailability of Service Records is of record.

In light of the absence of most of the veteran's service 
treatment records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

The unavailability of the veteran's service treatment records 
does not free the veteran from the requirement that he 
provide evidence that he currently has a disability that is 
causally related to service. The presumed loss or destruction 
of Government records does not create an "adverse 
presumption" against the Government. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 
Vet. App. 215, 218 (2005); affirmed 455 F.3d 1346 (2006).	

The medical evidence on file consists of private medical 
records dated from March 2001 through January 2006.  The only 
information in these records relevant to the veteran's 
current claim is a January 2006 notation that the veteran had 
mild bleeding of the nose.  Consequently, because there is no 
medical evidence of a sinus problem either in service or 
after service discharge, service connection for a sinus 
condition is not warranted.  

Although written statements from the veteran, as well as the 
veteran's August 2008 hearing testimony, have been 
considered, and the veteran is competent to testify about his 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).
Thus, even assuming the veteran to be credible in his account 
of having had sinus symptoms in service, he cannot provide 
competent medical evidence of a linkage between his claimed 
current disorder and military service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sinus condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


